DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/14/21.  These drawings are accepted and overcome the previous objections.
Specification
The substitute specification filed 6/14/21 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ehsan Filsouf on 7/27/21.
The application has been amended as follows: 
In the replacement specification, Page 1, before “CROSS-REFERENCE TO RELATED APPLICATIONS” delete “
Allowable Subject Matter
Claims 21-41 are allowed.
Reasons for Allowance

The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claim 1. No prior art of record discloses or, in combination, makes obvious the A flossing device comprising:
a handle extending along a longitudinal axis from a closed distal end of the handle to an open proximal end of the handle, the open proximal end of the handle forming an opening to a hollow interior of the handle with the hollow interior forming a storage chamber; a coiled supply of floss stored within the storage chamber; a lid attached to, and closing, the opening at the proximal end of the handle thereby securing the coiled supply of floss in the storage chamber; a monolithic V-shaped floss head non-removably attached to the distal end of the handle, the V-shaped floss head including:
a pair of cylindrical plastic coated metal arms forming the V-shape; a U-shaped metal leaf spring directly attaching said pair of cylindrical arms together, wherein the U-shaped metal leaf spring is embedded in the distal end of the handle; the pair of cylindrical arms projecting from the distal end of the handle, and wherein each of said arms includes a floss threading slot with a hemispherical hollow space at one end of the slot. The closest prior art is Kos (US 4827952), Jordan (US 1815408), Elzinga (US 1332170), Turner (US 1184052), and Rodesci (US 2650598). Kos and Jordan each teach a flossing device with two arms and each arm having a hemispherical opening and a slot for holding a length of floss therein. These two references fails to teach a coiled supply of floss stored within the chamber and a lid attached to and closing an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797.  The examiner can normally be reached on Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER GILL/EXAMINER, Art Unit 3772                                                                                                                                                                                                        /YOGESH P PATEL/Primary Examiner, Art Unit 3772